DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 and 16-34 in the reply filed on 04/23/2021 is acknowledged.
Claims 35-39 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/23/2021.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 9 and 10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The specification sets out possible structures of the claimed particles at [0067], which include a core-shell . However, it is unclear what ‘structure” is set out by an alloy or subcluster, since these seem to refer to the composition. Further, it is unclear what a subcluster entails. Clarification is requested.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim 25 recites the limitation "antibiotic" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 26 recites “a drug” in claim 20. There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 12 - 14, 16 – 19. 30 -32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by RU 2419439 C1 (RU’439).

	RU’439 discloses a composition comprising particles of a metal and at least one cationic surfactant. The particles comprise silver, and may be in the form of nanoparticles (see claim 1; Examples 1-11). The particles have an average diameter of 2 to 50 nm (Examples 1-11). The amount of silver in the particles comprises 0.1 to 10 wt% (claim 3). The surfactant is selected from one or more of benzyl-dimethyl-{3-(tetradecanoylamino)propyl]ammonium chloride (Miramistin™), a cetyltrimethylammonium .

Claim(s) 1-5, 7-11, 13-14, 16-19, and 27 – 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Rodriguez-Gonzalez et al.
 Rodriguez-Gonxalez et al disclose multi-shell bimetallic AuAg nanoparticles synthesized in the presence of cetyltrimethylammonium bromide (CTAB) (see Abstract). Under Experimental, gold nanoparticles are coated with a silver shell. Various shapes including spherical nanoparticles are set out under Optical Properties, as well as polygonal and well-defined facetted edges (last paragraph of page 1756). Alloys are formed between the Gold and silver (intermetallic alloys). (see Introduction). Sizes for the obtained nanoparticles are listed under Results and Discussion. The Introduction discusses the colloidal nature of the composition. The claims are anticipated by Rodriguez-Gonzalez et al.


Claim(s) 1, 23, 24 , and 26  is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Banu et al.
Banu et al disclose gold nanoparticles which are formed in the presence of CTAB, and modification of the surface using poly(sodium-4-styrenesulfonate) (PSS), followed by conjugation with doxorubicin (see 2.1 Preparation of bare GNP’s and surface modifications, and Figure 1). The silver nanoparticles conjugated to doxorubicin are placed in a phosphate buffer carrier at acidic pH6 before administration (see page 10,  section 4.6) . Diffusion from the nanoparticle-doxorubicin complex to the .




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over RU’439, in view of  Tabaran et al.
RU’439 teaches the formation of silver nanoparticles in the presence of a cationic surfactsnt. The precise amount of silver is variable depending on the desired results , and at minimum must prvide some antibacterial effect. However, RU’439 lacks a teaching of further attaching an antibiotic. In another paper directed to the use of Silver nanoparticles, Tabaran et al describes formation of complexes between the silver nanoparticle and antibiotics such as tetracycline which creates a synergistic antibacterial effect (Enhancement of Antibacterial Efficiency Antibiotics by AGNP). As such, it would have been well within the skill of the ordinary practitioner to claim a particle as taught by RU’439, and further attach tetracycline to the surface of the particle as taught by Tabaran et al. The instantly claimed composition would have been obvious to one of ordinary skill in the art at the time of filing given the teachings of RU’439 in view of Tabaran  et al.


Claims 1, 33, and 34  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez-Gonzalez et al in view of RU’439.
 As cited above, Rodriguez-Gonxalez et al disclose multi-shell bimetallic AuAg nanoparticles synthesized in the presence of cetyltrimethylammonium bromide (CTAB) (see Abstract). Under Experimental, gold nanoparticles are coated with a silver shell. The amount of silver in each particle is a parameter which can be modified according to the desired properties of the particle. Rodriguez-Gonzalez lacks a teaching of using of benzyl-dimethyl-{3-(tetradecanoylamino)propyl]ammonium chloride (Miramistin™) in the process of formation.
However, RU’439 sets out a process of forming metallic nanoparticles using various cationic surfactants including of benzyl-dimethyl-{3-(tetradecanoylamino)propyl]ammonium chloride (Miramistin™). RU’439 goes on to set an equivalence between CTAB and of benzyl-dimethyl-{3-(tetradecanoylamino)propyl]ammonium chloride (Miramistin™) in their use during the manufacturing process (claim 2, Examples 1-11). As such, the ordinary practitioner would have found it well within his or her skill to substitute CTAB as used in the process put forward by Rodriguez-Gonzalez with the of benzyl-dimethyl-{3-(tetradecanoylamino)propyl]ammonium chloride (Miramistin™) as taught by RU-‘439 because of its art recognized equivalence in the process. There are no unusual and/or unexpected results which would rebut prima facie obviousness. Therefore, the instant claims would have been obvious to one of ordinary skill in the art at the time of filing given the teachings of Rodriguez-Gonzalez in view of RU’439.

Conclusion
	No claims are allowed.


						Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS A AZPURU whose telephone number is (571)272-0588.  The examiner can normally be reached on 9 am- 3 pm, 4 pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARLOS A AZPURU/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
caz